Citation Nr: 1645996	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residual scars associated with skin cancer.

2.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served on active duty from February 1980 to December 1984, from February 1986 to February 1987, from January 1989 to August 1990, from June 1995 to December 1995, from July 1999 to September 1999, from May 2000 to May 2001, and from April 2003 to September 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board notes that a statement of the case was issued regarding the issue
of entitlement to compensation under 38 U.S.C. 1151 for a hernia condition status post ventral/umbilical hernia repair surgery.  The Veteran filed his substantive appeal and requested a Travel Board hearing.  See VA Form 9 dated October 2014. That issue has been certified to the Board and is waiting scheduling of the requested hearing.  As such, this issue will not be addressed at this time.

The issue of service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has residual scars associated with melanoma and basal cell skin cancer.

2.  The Veteran served in high UV exposed regions, including Texas, Florida, and Saudi Arabia.

3.  The evidence is in equipoise as to whether the Veteran's skin cancer and resulting scars is related to in-service sun exposure.  


CONCLUSION OF LAW

The criteria for service connection for residual scars associated with skin cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for residual scars associated with skin cancer has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of basal cell carcinoma (malignant tumors) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Skin Disorder

The Veteran maintains that he has a skin disorder, diagnosed as melanoma and multiple basal cell cancers that are related to sun exposure in service. 

The Board notes that, although the Veteran does not have currently diagnosed skin cancer, to include melanoma and basal cell cancer, he has being diagnosed and treated for these disorders in the past, which have resulted in scars.  As such, the Board will consider whether service connection for residual scars related to the Veteran's skin cancer is warranted.

In a February 1994 report of medical examination, conducted at service entrance to the National Guard, a clinical evaluation of the Veteran's skin was normal.  Service treatments show that in November 1995 (during a period of active duty service), the Veteran had a nevus (mole) removed in his midback.  The nevus was noted as "suspicious."  It was also indicated that the nevus would be sent to pathology for analyzing; however, results from the biopsy are not of record. 

The first evidence in the record of a diagnosis of basal cell carcinoma is in January 2000.  See February 2000 operative report from Dr. L. T. (carcinoma by right temple).

The evidence also includes a September 2009 VA examination.  During the evaluation, the Veteran reported that his condiction existed since February 2000.  He underwent treatment for malignancy, which included biopsy.  A physical examination revealed multiple skin biopsy scars.  The examiner then noted that there was no diagnosis because there was no pathology to render a diagnosis
from biopsies performed.

In a subsequent May 2010 VA examination, the examiner diagnosed the Veteran with status post basal cell and malignant melanoma excision with scars.  During the evaluation, the Veteran reported that he spent time in training in the high UV exposed regions of the United States including Texas and Florida from 1980 to 2005.  He was also stationed in Saudi Arabia during service, mostly for desert training.  

The Veteran submitted a June 2011 statement from Dr. L. T.  It was noted that the Veteran had been diagnosed with basal cell carcinoma in January 2000, September 2004, and February 2007.  Further, it was noted that, since his sun exposure was likely to contribute to the development of skin cancers, he was seeking change in life style and career to minimize UV exposure.  The Veteran reported periods of active service at duty stations in Florida, Texas, and Saudi Arabia.  Dr. L. T. stated that the Veteran's skin cancers including melanoma, "may be caused by or aggravated" by sun exposure in his military service.

The Board finds the June 2011 opinion to lack probative value.  Specifically, the Board finds the doctor's opinion that the Veteran's skin cancer "may" be caused or aggravated by sun exposure in service to be speculative and inconclusive and cannot support the claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (A physician's statement framed in terms such as "may" or "could" is not probative). 

The Veteran also submitted a May 2011 statement from a VA physician (Dr. L. J.).  The statement indicated that he Veteran had a history of melanoma and multiple basal cell cancers that were primarily being followed by a non-VA dermatologist, Dr. L. T.  During his military career, the Veteran was stationed in areas of significant sun exposure, including Florida, Texas, and Saudi Arabia.  Dr. L. J. then opined that, given the direct correlation of skin cancer with increased UV exposure, it was more likely than not that the Veteran's sun exposure in the military "contributed" to his development of skin cancer.  

The evidence also includes an October 2012 VA medical opinion.  The claims file was reviewed.  The examiner opined that the Veteran's skin disorder was at least as likely as not incurred service.  In support of this opinion, the examiner stated that the opinion was consistent with the medical records.  Atlanta VA treatment records indicated basal cell on the right forehead in January 2000.  The Veteran was exposed to sun in Florida, Texas, and Saudi Arabia.  

VA obtained a medical opinion in May 2013 to assist in determining the etiology of the Veteran's skin disorder.  The examiner reviewed the claims file.  It was then opined that the Veteran's skin disorder was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that the Veteran had no on-going treatment or condition for malignant growth of the skin in service.  He also had a long history of sun exposure, both prior to and after service.  Specifically, prior to service entrance, the Veteran was exposed to UV rays in Georgia while cleaning pools.  He was also exposed to UV rays in Saudi Arabia, Texas, and Florida while in service, but he did not have a chronic malignant condition of the skin in service.  The examiner also indicated that the Veteran had a strong family history of skin cancer with his grandfather dying of skin cancer and his siblings both having skin cancer.  Further, the examiner noted that, although the May 2010 and October 2012 reports gave positive opinions, they did not address the Veteran's strong family history of skin cancer and did not address the Veteran's history of sun exposure prior to and after service.   

Upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's skin disorder and resulting scars are related to service.  The Board notes that the Veteran had more than 9 years of combined active duty service and was stationed in locations with high exposure to UV rays, including Florida, Texas, and Saudi Arabia.  Further, during service the Veteran had a suspicious mole removed.  Although a biopsy was taken, service treatment records do not include the results.  In an August 2013 Formal Finding of Unavailability of Service Treatment records, VA indicated that some of the Veteran's service treatment records were unavailable.  

Moreover, the medical opinions of record weigh both in favor and against the Veteran's claim.   Weighing in favor of the claim is the May 2011 statement from Dr. L. J., a VA physician, where it was indicated that during his military career, the Veteran was stationed in areas of significant sun exposure, including Florida, Texas, and Saudi Arabia.  Given the direct correlation of skin cancer with increased UV exposure, it was more likely than not that the Veteran's sun exposure in the military "contributed" to his development of skin cancer.  

The October 2012 VA examiner reviewed the claims file and opined that the Veteran's skin disorder was at least as likely as not incurred service.  In support of this opinion, the examiner stated that the opinion was consistent with the medical records.  Atlanta VA treatment records indicated basal cell on the right forehead in January 2000 and the Veteran was exposed to sun in Florida, Texas, and Saudi Arabia.  

Weighing against the claim is the May 2013 VA medical opinion.  The examiner opined that the Veteran's skin disorder was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that the Veteran had no on-going treatment or condition for malignant growth of the skin in service.  He also had a long history of sun exposure, both prior to and after service.  Specifically, prior to service entrance, the Veteran was exposed to UV rays in Georgia while cleaning pools.  He was also exposed to UV rays in Saudi Arabia, Texas, and Florida while in service, but he did not have a chronic malignant condition of the skin in service.  The examiner also indicated that the Veteran had a strong family history of skin cancer with his grandfather dying of skin cancer and his siblings both having skin cancer.  

The Board acknowledges that the Veteran may have had a family history of skin cancer and non-service related sun exposure; however, the May 2013 VA examiner did not address whether the Veteran's in-service sun exposure could have, at least in part, caused the Veteran's skin cancer and resulting scars.  Further, the May 2013 VA examiner indicated that the Veteran did not have a chronic malignant condition of the skin in service; however, no discussion was provided regarding the suspicious mole excision in 1995.  

For these reasons, the Board finds that the evidence is in equipoise as to whether the Veteran's skin disorder, to include the resulting scars, is at least in part related to service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection or residual scars associated with skin cancer is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residual scars associated with skin cancer is granted.


REMAND

The Veteran served on active duty in Saudi Arabia from July 1999 to September 1999.  See Request and Authorization for Active Duty Training Form.

In preparation for his tour, service treatment records show that the Veteran was administered the Anthrax vaccine.  In an August 1999 service treatment record, the Veteran was seen for a follow-up for an irregular heartbeat.  During the evaluation, the Veteran reported that with his first anthrax vaccine he had had chest pain which resigned after 20 minutes.  He also experienced flu-like symptom for 3 days after and was unable to return to full exercise.  With the second anthrax shot in July 1999, the Veteran reported feeling weak.  In August 1999, he had his third Anthrax shot and his fatigue worsened.  He was unable to run at all or perform any exertion.  A September 1999 post-deployment health assessment indicates that the Veteran developed a premature atrial contraction after the third anthrax shot.  He felt weak and had heart palpitation on a chronic basis.  

A May 2010 VA examination diagnosed the Veteran with cardiac arrhythmia.  Subjective factors included fatigue and an irregular heartbeat.  

In an October 2012 VA examination, the examiner diagnosed the Veteran with atherosclerotic cardiovascular disease and arrhythmia (supraventricular tachycardia).  The examiner then opined that the Veteran's cardiac condition was less likely than not related to service.  The Board finds that the VA examiner did not provide an adequate rationale to support his opinion.  In this regard, the examiner simply listed the Veteran's post-service treatment.  The examiner also noted that the in September 1999, the Veteran complained of fatigue after an Anthrax vaccine shot, but did not address why the Veteran's currently diagnosed cardiac disorders, to include arrhythmia, was not the same disorder as had been diagnosed in service. 

For these reasons, the Board finds that a new medical opinion is warranted in order to properly address the etiology of the Veteran's heart disorder. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a medical opinion addressing the causation or etiology of the Veteran's current cardiac disorder.  A physical examination is not warranted unless deemed necessary by the examiner.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify any and all current cardiac disorders. 

b.  The examiner should offer the following opinion: Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current cardiac disorder(s) was incurred during or caused by active service?  The examiner should specifically comment as to whether the current cardiac disorders are related to those documented during service, to include the Anthrax shots and irregular heart beat noted in August 1999. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  When the development requested has been completed, the issue of entitlement to service connection for a cardiac disorder should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


